Citation Nr: 1015049	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as a result of exposure to herbicides.

2.  Entitlement to service connection for liver cancer, to 
include as secondary to colon cancer.

3.  Entitlement to service connection for left arm and hand 
numbness, to include as a result of exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the right arm and lower extremities, to include 
as a result of exposure to herbicides.

5.  Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides.

6.  Entitlement to service connection for enlarged prostate, 
to include as a result of exposure to herbicides.

7.  Entitlement to service connection for a low back 
disorder.

8.  Entitlement to service connection for gastroesophageal 
reflux disease (claimed as heartburn).

9.  Entitlement to service connection for a left knee 
disability.

10.  Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for posttraumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).

These claims were remanded in December 2009 to allow the 
Veteran to present testimony at a video conference hearing 
before the Board, which was held in January 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the January 2010 hearing, the Veteran testified he had 
received treatment at private facilities as recently as 
December 2009 for the disabilities for which he seeks service 
connection.  He also testified he had continued to receive 
treatment from the Vet Center.  The last Vet Center records 
in the claims file are from February 2009.  

In March 2010, the Veteran submitted VA Forms 21-4142, 
Authorization and Consent to Release Information to VA, to 
allow VA to obtain the recent private medical records.  The 
Board must remand all the issues on appeal to obtain these 
records, as the Veteran has indicated they are relevant to 
all the issues on appeal.  

Finally, in light of his written statements and oral 
testimony, the Veteran has provided sufficient information to 
warrant further efforts to verify a claimed ammo dump 
explosion at Da Nang.  In this respect, he reports that 
either in September 1970 or April 1971, an ammunition dump 
under the control of the 101st Airborne Division was 
destroyed at Da Nang.  Following this explosion the appellant 
reports seeing body parts of soldiers belonging to the 101st.  
Given these claimed facts, the Board finds that further 
development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Norwich 
Vet Center records from February 2009 to 
the present.

2.  The RO/AMC should obtain the private 
medical records identified in the VA Forms 
21-4142 from University of Massachusetts 
Memorial Medical Center, Day Kimble 
Hospital, and Dr. Cooper.  

3.  The RO must review the file and 
prepare a summary of the Veteran's alleged 
inservice stressor pertaining to an ammo 
dump explosion at Da Nang in either 
September 1970 or April 1971.  This 
explosion reportedly injured or killed 
members of the 101st Airborne Division.  
The RO must then forward the summary to 
the United States Army and Joint Services 
Records Research Center (JSRRC), and ask 
them to attempt to verify the claimed 
stressor.  

4.  Thereafter, the RO/AMC must 
readjudicate all issues noted on the title 
page.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

